Case 2:19-cv-09373-JAK-KES Document 24 Filed 10/27/20 Page 1 of 1 Page ID #:958



  1
  2
  3                                                                        JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    NORA G. D.,                                 Case No. 2:19-CV-09373 JAK (KES)
 12                       Plaintiff,
 13          v.                                               JUDGMENT
 14    ANDREW M. SAUL, Commissioner
       of Social Security,
 15
                          Defendant.
 16
 17
 18         IT IS HEREBY ADJUDGED that, pursuant to the Order Accepting Report
 19   and Recommendation of U.S. Magistrate Judge, the decision of the Commissioner
 20   of the Social Security Administration is affirmed and this action is dismissed with
 21   prejudice.
 22
 23   DATED: October 27, 2020
 24                                          ____________________________________
                                             JOHN A. KRONSTADT
 25                                          UNITED STATES DISTRICT JUDGE
 26
 27
 28
